DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 8 is cancelled and claims 9-16 are newly added leaving claims 1-7 and 9-16 pending in this application.

Claim Objections
  Applicant is advised that should claim 9 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez-Rebollar (U.S. Patent Application Publication 2010/0023314) in view of Longinotti-Buitoni et al. (U.S. Patent Application Publication 2017/0196513).
As per claim 1, Hernandez-Rebollar teaches:
A device for converting sign language to audible words (Abstract), comprising: 
one or more gloves having one or more sensors disposed about the fingers of the one or more gloves for detecting finger positions of sign language of a wearer of the one or more gloves (Abstract, Figures 3-1 & 3-2 and paragraphs [0059-0061]); 
a processor in communication with the one or more gloves having one or more tactile sensors for converting the detected sign language to the audible words (Figures 3-1 & 3-4, item 50 and paragraph [0078]); 
a memory unit for storing a library of the sign languages in communication with the processor Figures 3-1 & 3-4, item 50 and paragraph [0078]); 
a power supply (Paragraph [0050] – battery powered); and 
a speaker for sounding the audible words (Figure 3-4, item 56 and paragraphs [0078-79] – the speaker outputs words).
Hernandez-Rebollar fails to disclose:
a context recognition device for capturing indicia of a context of a communication; 
at least one haptic pad on each of the one or more gloves; 
a processor in communication with the one or more gloves and the context recognition device for converting captured indicia of the context of the communication to signals transmitted to the at least one haptic pad on the one or more gloves;
a memory unit for storing context data;
wherein the processor transmits signals to the at least one haptic pad according to the captured indicia of the context of the communication and a corresponding context data.
However, Longinotti-Buitoni et al. in the same field of endeavor teaches:
(Paragraphs [0066], [0243], [0265] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators. The haptic activators can be located in the gloves; 
at least one haptic pad on each of the one or more gloves (Paragraphs [0066], [0243], [0265] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators. The haptic activators can be located in the gloves; 
a processor in communication with the one or more gloves and the context recognition device for converting captured indicia of the context of the communication to signals transmitted to the at least one haptic pad on the one or more gloves (Paragraphs [0066], [0243], [0265] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators. The haptic activators can be located in the gloves);
a memory unit for storing context data (Paragraph [0066] – the microprocessor contains memory that stores and processes the recorded measurements) ; 
wherein the processor transmits signals to the at least one haptic pad according to the captured indicia of the context of the communication and a corresponding context data (Paragraphs [0066] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators).
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Hernandez-Rebollar with the haptic feedback capabilities of Longinotti-Buitoni et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 2, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 1 above. Hernandez-Rebollar in the combination further discloses:
A transmitter for transmitting the detected sign language to an external mobile device or computing device (Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth).

As per claim 3, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 2 above. Hernandez-Rebollar in the combination further discloses:
the mode of transmission is wired (Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth)

As per claim 4, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 2 above. Hernandez-Rebollar in the combination further discloses:
the mode of transmission is wireless (Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth)

As per claim 5, Hernandez-Rebollar teaches:
A system for converting sign language to audible words (Abstract), comprising: 
one or more gesture recognition gloves comprising: 
one or more sensors disposed about the fingers of the one or more gesture recognition gloves for detecting finger positions of sign language of a wearer of the one or more gesture recognition gloves (Abstract, Figures 3-1 & 3-2 and paragraphs [0059-0061]); 
a processor for converting the detected sign language to the audible words (Figures 3-1 & 3-4, item 50 and paragraph [0078]); 
a memory unit for storing a library of the sign languages in communication with the processor Figures 3-1 & 3-4, item 50 and paragraph [0078]); 
a power unit supply (Paragraph [0050] – battery powered); 
a speaker for sounding the audible words (Figure 3-4, item 56 and paragraphs [0078-79] – the speaker outputs words); and 
a transceiver for transmitting the detected sign language to an external mobile device or computing device for conversion into readable or audible form (Figure 3-1, item 52 and Paragraphs [0051-0053] & [0078]– the glove can communicate with the computer via USB, RS232 or Bluetooth which then displays the resulting text).
Hernandez-Rebollar fails to disclose:

a transceiver for transmitting the selected context to an external mobile device or computing device
However, Longinotti-Buitoni et al. in the same field of endeavor teaches:
a context display for a wearer of the one or more gloves selection of a context of a communication (Paragraph [0165] – the lights are a context display for displaying the result of a sensor input);
a transceiver for transmitting the selected context to an external mobile device or computing device (Paragraph [0276-0277] – the sensor readings are communicated externally to a computer)
It would be obvious for a person having ordinary skill in the art at the effective filing date of the invention to modify the device of Hernandez-Rebollar with the context display capabilities of Longinotti-Buitoni et al. because it is a case of combining prior art elements according to known methods to yield predictable results.

As per claim 6, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 5 above. The combination further discloses:
The transceiver transmits the detected sign language (Hernandez-Rebollar  - Figure 3-1, item 52 and Paragraphs [0051-0053] & [0078]– the glove can communicate with the computer which then displays the resulting text) and the selected context (Longinotti-Buitoni et al. - Paragraph [0276-0277] – the senor readings are communicated externally to a computer) to the external mobile device or computer via a wired communication link (Hernandez-Rebollar  - Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth).

As per claim 7, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 5 above. The combination further discloses:
Hernandez-Rebollar  - Figure 3-1, item 52 and Paragraphs [0051-0053] & [0078]– the glove can communicate with the computer which then displays the resulting text) and the selected context (Longinotti-Buitoni et al. - Paragraph [0276-0277] – the senor readings are communicated externally to a computer) to the external mobile device or computer via a wireless communication link (Hernandez-Rebollar  - Figure 3-1, item 52 and Paragraphs [0051-0053] – the glove can communicate with the computer via USB, RS232 or Bluetooth).

As per claims 9 and 10, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
the haptic pad conveys information regarding the context of the communication in vibratory form data (Paragraphs [0066] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators with include vibration)

As per claim 11, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
the haptic pad conveys information regarding the context of the communication in the form of a change in temperature of the haptic pad (Paragraphs [0066] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators with include temperature change)

As per claim 12, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
the haptic pad conveys information regarding the context of the communication in the form of a change in pressure against a hand of the wearer of the one or more gloves (Paragraphs [0066] & [0448] – the users emotion is evaluated and appropriate feedback is communicated via the haptic activators with include pressure change)

As per claims 13 & 16, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claims 1 and 5 above. Longinotti-Buitoni et al. in the combination further discloses:
the context of the communication comprises at least one of a geographical location of the speaker; a stress level of the speaker and a cadence of the speaker (Paragraphs [0066] & [0448] – the users emotion is evaluated via stress detection and appropriate feedback is communicated via the haptic activators)

As per claim 14, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 1 above. Longinotti-Buitoni et al. in the combination further discloses:
at least one visual indicator on the one or more gloves activated upon receipt of a signal corresponding to the captured indicia of the context of the communication (Paragraph [0165] – the lights are a context display for displaying the result of a sensor input).

As per claim 15, the combination of Hernandez-Rebollar and Longinotti-Buitoni et al. teaches all of the limitations of claim 14 above. Longinotti-Buitoni et al. in the combination further discloses:
the visual indicator comprises a light emitting diode (Paragraphs [0234]& [0283] – LEDs may be used to display information).

Response to Arguments
Applicant’s arguments, see page 5, filed 5/25/2021, with respect to the interpretation of claims 1-7 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The interpretation of claims 1-7 under 35 U.S.C. 112(f) has been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 5/25/2021, with respect to the rejection of claim 8 under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of claim 8 under 35 U.S.C. 101 has been withdrawn. 


Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 
Communications via Internet e-mail are at the discretion of the applicant and require written authorization. Should the Applicant wish to communicate via e-mail, including the following paragraph in their response will allow the Examiner to do so:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Should e-mail communication be desired, the Examiner can be reached at Edwin.Leland@USPTO.gov

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN S LELAND III whose telephone number is (571)270-5678.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN S LELAND III/Primary Examiner, Art Unit 2677